DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “the shade covers grille” omits a necessary article.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase “a reflector arranged within body adjacent UV light source” omits necessary articles and possibly a preposition.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2008/0253941 A1 [Wichers].

Regarding Claim 18:
Wichers teaches a handheld disinfection device (abstract), comprising: 
a body (Fig. 4, para 29) including a first portion providing a handle configured to be grasped by a hand of a user ((413)) and a second portion projecting from the first portion ((401)), 
wherein a bottom of the body providing a bottom-most surface of the handheld disinfection device is a flat, planar surface configured to resist rolling of the handheld disinfection device when the bottom surface rests against another surface (the bottom surface of Wichers, i.e., the surface nearest (450), is shown to be flat and planar in Fig. 4);
wherein the second portion includes an opening (bottom of (401) through which UV light passes); 
an ultraviolet (UV) light source arranged within the second portion and configured to emit UV light out the opening ((402)); 
a proximity sensor configured to generate a signal indicative of a distance between the body and an object of disinfection ((420)); and 
a controller configured to activate the UV light source only when the signal from the proximity sensor indicates a distance between the body and the object of disinfection is less than a threshold distance (claim 10); 
wherein the handheld disinfection device is configured such that a user can hold and support the entire handheld disinfection device using a single hand, while using the device to sanitize the  object of disinfection without the handheld disinfection device contacting the object of disinfection (para 29 describes structures, such as portable and handheld use, that embody the above functional limitation).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12-15, 19-22, 24, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0253941 A1 [Wichers] in view of “COVID-19 Sanitizing Corona Virus with Handheld UVC Lights”, https://www.youtube.com/watch?v=PoAi1vPVi1A, March 19, 2020 [hereinafter Larsen].

Regarding Claim 1:
Wichers teaches a handheld disinfection device (abstract), comprising: 
a body (Fig. 4, para 29) including a first portion providing a handle configured to be grasped by a hand of a user ((413)) and a second portion projecting from the first portion ((401)), 
wherein a bottom of the body providing a bottom-most surface of the handheld disinfection device is a flat, planar surface configured to resist rolling of the handheld disinfection device when the bottom surface rests against another surface (the bottom surface of Wichers, i.e., the surface nearest (450), is shown to be flat and planar in Fig. 4);
an ultraviolet (UV) light source arranged within the second portion and configured to emit UV light out the slits the UV light source ((402)); 
sensor configured to generate a signal indicative of a proximity of the body to an object of disinfection ((420)); and
wherein the controller is configured to only permit activation of the UV light source when the signal from the sensor indicates a distance between the body and the object of disinfection is less than a threshold distance (claim 10);
wherein the handheld disinfection device is configured such that a user can hold and support the entire handheld disinfection device using a single hand, while using the device to sanitize the object of disinfection device contacting the object of disinfection (para 29 describes structures, such as portable and handheld use, that embody the above functional limitation).
However, Wichers fails to teach that the second portion of the body includes a grille providing an opening including a plurality of slits; or that the grille includes a plurality of bars spaced-apart from one another in a direction of a length of the handheld disinfection device such that at least some of the slits are arranged between adjacent bars.  
Larsen teaches placing a grille over the opening of a UV light source (pgs 4, 6-8, referred to as a “lens guard”), wherein the grille provides an opening including a plurality of slits (as shown at pgs 4, 6-8), and wherein the grille includes a plurality of bars spaces apart from one another in a direction of a length of the handheld disinfection device such that at least some of the slits are arranged between adjacent bars (as shown at pgs 4, 6-8). Furthermore, Larson demonstrates that the grille is placed in a position recessed from the most distal portions of the body. See  Fig. 8, wherein the dark grille is set back from the lighter housing. 
It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the grille, i.e. the lens guard, of Larsen in a recessed position of the housing of Wichers. One would have been motivated to do so since this would protect the UV source from inadvertent contact, and likewise protect the user from burns associated with touching a hot lamp.

Regarding Claim 6:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, wherein the bars are curved bars (as shown in Larsen at pgs 4, 6-8).

Regarding Claim 12:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1 further comprising a push button on a first side of body (Wichers (414)), and wherein the controller only permits activation of the UV light source when the push button is pressed into an on position (Wichers para 29).  

Regarding Claim 13:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, further comprising a reflector (claim 20) arranged within body adjacent the UV light source on an opposite side of the UV light source as the grille (Fig. 2 (204), para 27).  

Regarding Claim 14:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, wherein the UV light source emits UV-C light (Wichers para 10).  

Regarding Claim 15:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 14, wherein the UV light source emits UV light at a wavelength of 254 nanometers (nm) (Wichers para 30).    

Regarding Claim 19:
The modified invention of claim 12 teaches the handheld disinfection device as recited in claim 12, wherein: when the push button is in the on position and when the signal from the sensor indicates the distance between the body and the object of disinfection is greater than the threshold distance, the controller is configured to deactivate the UV light source (para 29). 
However, it is not clear whether Wichers describes the circuitry of the device operating such that when the push button is in the on position and when the UV light source is deactivated based on the signal from the sensor, the controller is configured to reactivate the UV light source without requiring a user to again press the push button to the on position when the signal from the sensor indicates the distance between the body and the object of disinfection is less than the threshold 667853-041 PUSi distance.  Such a function simply requires maintaining the closed circuit from the button depression until the sensor provides a signal indicating that it is within the proper range. Maintaining such a closed circuit is one of two options available for the circuitry of the device, the other being a switch that is reset to open after any break in the circuit. It would have been obvious to one of ordinary skill in the art before the effective time of filing to try the claimed option of keeping the switch associated with the power button closed until the power button is depressed again. This is obvious because it is one of two options available for operating the circuit, and because one would realize that this option would allow for faster correction of irradiation at improper ranges.

Regarding Claim 20:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, wherein the handheld disinfection device exhibits an overall length between a first end of the body and a second end of the body (this is inherent, and is shown in Wichers Fig. 4), but fails to teach that the first portion exhibits a length of about half the overall length.  
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the only differences between the portions of Wichers and the claimed portions are the relative dimensions of the portions. Further, there is no evidence or reason to believe that the device of Wichers would perform differently than a device with the claimed dimensions. As such, it would have been obvious to one of ordinary skill in the art at the effective time of filing to adjust the dimensions of Wichers to fit the claimed dimensions.

Regarding Claim 21:
The modified invention of claim 20 teaches the handheld disinfection device as recited in claim 20, but fails to teach that the first portion exhibits a length of about 40% the overall length.  
Again, in Gardner v. TEC Syst., Inc., the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the only differences between the portions of Wichers and the claimed portions are the relative dimensions of the portions. Further, there is no evidence or reason to believe that the device of Wichers would perform differently than a device with the claimed dimensions. As such, it would have been obvious to one of ordinary skill in the art at the effective time of filing to adjust the dimensions of Wichers to fit the claimed dimensions.

Regarding Claim 22:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, wherein: the UV light source is a single UV light source configured to emit light out each of the plurality of slits (Wichers Fig. 1 (402) is configured to emit light through any slit that is arranged in its area of illumination. As such, it exhibits the claimed configuration.).  

Regarding Claim 24:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim l, wherein each of the bars are curved such that each of the bars exhibits an apex at a respective center point and within a plane passing through a centerline of the body (the curved bars of Larsen meet this limitation since they curve over the opening of Wichers).

Regarding Claim 26:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, wherein the767853-041 PUS1 handheld disinfection device is configured to emit light in only one direction (as shown in Wichers Fig. 4).

Regarding Claim 29:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, wherein the grille and the slits are formed in the bottom surface. The proposed modification placed the grille and its slits in a recessed position of the bottom surface, in keeping with the position of the grille and slits of Larsen.

Regarding Claim 30:
The modified invention of claim 29 teaches the handheld disinfection device as recited in claim 29, wherein the only passageway through which the UV lights can emit out of the handheld disinfection device is the opening of the grille. The above proposed modification would place the grill across the bottom opening of Wichers. Further, the bottom opening of Wichers is its only opening. Therefore, the only passageway for light to pass from the UV lights to the exterior of the device is through the grille.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0253941 A1 [Wichers] in view of “COVID-19 Sanitizing Corona Virus with Handheld UVC Lights”, https://www.youtube.com/watch?v=PoAi1vPVi1A, March 19, 2020 [hereinafter Larsen] as applied to claim 1, and further in view of US 2010/0102252 A1 [Harmon].

Regarding Claim 16:
The modified invention of claim 14 teaches the handheld disinfection device as recited in claim 14, but fails to teach that the UV light source includes a 13 Watt UV-C bulb. 
Harmon teaches a UV sterilizer (abstract) including a UV-C light source (paras 51-52) having a 13 Watt bulb (para 53). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the 13 Watt UV-C bulb of Harmon as the UV light of Wichers. One would have been motivated to do so since Harmon explains that this would be effective for sterilization (para 53). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0253941 A1 [Wichers] in view of “COVID-19 Sanitizing Corona Virus with Handheld UVC Lights”, https://www.youtube.com/watch?v=PoAi1vPVi1A, March 19, 2020 [hereinafter Larsen] as applied to claim 1, and further in view of US 2017/0080251 A1 [Yehezkel].

Regarding Claim 27:
The modified invention of claim 1 teaches the handheld disinfection device as recited in claim 1, wherein: the sensor is a first sensor (Wichers Fig. 4), but fails to teach that the handheld disinfection device further comprises a second sensor configured to generate a signal indicative of orientation of the body, and the controller is configured to only permit activation of the UV light source when the signal from the second sensor indicates a bottom surface of the body is facing a downward direction.  
Yehezkel teaches a handheld UV sanitizer (abstract) comprising a sensor (accelerometer 162) configured to generate a signal indicative of orientation of the body, and the controller is configured to only permit activation of the UV light source when the signal from the second sensor indicates a bottom surface of the body is facing a downward direction (para 59). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the accelerometer and controls of Yehezkel to the above modified device. One would have been motivated to do so since this would prevent the device from irradiating a user on accident (Yehezkel para 59).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0253941 A1 [Wichers] in view of US 2017/0080251 A1 [Yehezkel].
Regarding Claim 28:
Wichers teaches the handheld disinfection device as recited in claim 18, but fails to teach the device further comprising: a sensor configured to generate a signal indicative of orientation of the body, and wherein the controller is configured to only permit activation of the UV light source when the signal from the sensor indicates a bottom surface of the body is facing a downward direction.
Yehezkel teaches a handheld UV sanitizer (abstract) comprising an accelerometer ((162)) configured to generate a signal indicative of orientation of the body, and wherein the controller is configured to only permit activation of the UV light source when the signal from the accelerometer indicates a bottom surface of the body is facing a downward direction. (para 59). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the accelerometer and controls of Yehezkel to Wichers. One would have been motivated to do so since this would prevent the device from irradiating a user on accident (Yehezkel para 59).


Allowable Subject Matter
Claim 2 is allowed.

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not fully persuasive. 
The written description rejection of claim 28 is withdrawn in light of applicant’s amendments,
The objections to claims 2 and 13 are withdrawn in light of applicant’s amendments.
Applicant argues that Wichers fails to teach the newly claimed flat bottom surface. This is not persuasive, since Fig. 4 of Wichers demonstrates a flat bottom surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881